',.::

"
           .~, ;;;A;;;;0_.~4;;;;5;;;;B_:;;(R:::.ev;.;;.;.;;02;;;;10;;;,812;;;0~19"=)l;;;;u;;,dg::::m;.;;en::..;ti::..na::..;C:::.l':::.'1n;;;;in;.;;al;;;;Pe;.;;tty"=C,;;;a,;;;se;;;;>CM;;;;o;;;;d;;;;ifi;;;ed._)_ _.;...._ _ _~-----------==="P"'ag"-e~lo~f~l



   ·~ l'
                                                                      UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                                United States of America                                                                                JUDGMENT IN A CRIMINAL CASE
                                                           v.                                                                                           (For Offenses Com1nitted On or After November 1, 1987)


                                                Virgen Ortega-Cervantes                                                                                 Case Number: 3:19-mj-21385

                                                                                                                                                        Leila W Mor"an
                                                                                                                                                        Defendant's Att ney


               REGISTRATION NO. 8419 9298
                                                                                                                                                                                                 FILED
                                                                                                                                                                                                                                                                         .
               THE DEFENDANT:                                                                                                                                                                     MAR 2 2 2019 .·                                  '
                                                                                                                                                                                                                                                                 ·•,',


                ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                                                                                                  S • -""• u.1:1. DISTRICT COURT
                  D was found guilty to count( s)                                            OUTHERlll DISTRICT OF CAi 'F"';,,....
                    after a plea of not guilty.                                                                         ---·-
                    Accordingly, the defendant is adjudged guilty of such count(s), which involye the following offense(s):

                Title & Section                                     Nature of Offense                                                                                                                        Count Number(s)
                8:1325                                              ILLEGAL ENTRY (Misdemeanor)                                                                                                              1

                  D The defendant has been found not guilty on count(s) - - - - ' - - - - - - - - - - - - - - - -
                  0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                                                ti"    TIME SERVED                                                             D _ _ _ _ _ _ _ _ _ days

                   ~  Assessment: $10 WAIVED ~ Fine: WAIVED
                  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the.defendant's possession at the time of arrest upon their_deport~tion j\ilTIWfV'!L              .
                  ~<f?urt reco\I\11:fl\q..s,4efenda/i1Jt ,be depo~ed/~eµ_J.oved w1th\relative,  · . I I de c.harged m case
                         lv\1l\)OZ1'-;6'1                                      .(!Llg±1: 6YlGJl;l_l/8                                                                              /\\{'VIVID·- /V\l'.JlCl~
                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                   Friday, March 22, 2019
                                                                                                                                                   Date oflmposition of Sentence


                                                                                                                                                       .II!~
                                                                                                                                                   H6NORABLE F. A. GOSSETT III
                                                                                                                                                   UNITED STATES MAGISTRATE JUDGE


                 Clerk's Office Copy                                                                                                                                                                                         3:19-mj-21385
